DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "The method" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
The term “high” in claims 8 and 9 is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The metes and bounds of “high” are unclear.  Accordingly, the broadest reasonable interpretation has been applied.
The scope of claim 9 is identical to claim 8 upon which it depends.  Accordingly, claim 9 does not further limit.
The term “near” in claim 13 is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The metes and bounds of “near” are unclear.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Parkhe et al. (US 2014/0159325A1) (hereafter Parkhe).
With respect to claim 1, Parkhe teaches a method for manufacturing an electrostatic chuck, said method comprising the steps of: joining a first ceramic plate (ceramic body 410) to a second ceramic plate (protective layer 415) using a metal joining layer (metal bond 420), machining (drilling) an exclusion pattern through said first ceramic plate and through said metal joining layer; and filling the exclusion pattern with a dielectric filler material (figure 4; and paragraphs 49-51). 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Parkhe as applied to claim 1 above, and further in view of Nicholas et al. “Some observations on the wetting and bonding of nitride ceramics” (hereafter Nicholas).
With respect to claim 2, Parkhe teaches bonding with aluminum, but fails to teach wherein said metal joining layer comprises aluminum of greater than 99% by weight. 
However, Nicholas teaches said metal joining layer comprises aluminum of greater than 99% by weight (abstract; figures 2-6; pages 2679-2681, section 2 materials and techniques; and pages 2681-2683, section 3 results and discussion).
At the time of the invention it would have been obvious to utilize the bonding material of Nicholas in the process of Parkhe in order to form a strong bond between the ceramic materials.
With respect to claim 3, Nicholas teaches wherein the step of joining a first ceramic plate to a second ceramic plate comprises the steps of: depositing a layer of aluminum onto a joining surface of said first ceramic plate (abstract; figures 2-6; pages 2679-2681, section 2 materials and techniques; and pages 2681-2683, section 3 results and discussion); placing a joining surface of said first ceramic piece onto a joining surface of said second ceramic piece with said layer of aluminum between said first ceramic piece and said second ceramic piece (abstract; figures 2-6; pages 2679-2681, section 2 materials and techniques; and pages 2681-2683, section 3 results and discussion); heating said first ceramic plate to said second at a temperature of greater than 770 C while at a pressure lower than 1.times.10 E-4 Torr (abstract; figures 2-6; pages 2679-2681, section 2 materials and techniques; and pages 2681-2683, section 3 results and discussion). 
At the time of the invention it would have been obvious to utilize the process parameters of Nicholas in the process of Parkhe in order to form a strong bond between the ceramic materials.
With respect to claim 4, Parkhe teaches wherein said second ceramic piece comprises a ceramic from the group of alumina, aluminum oxide, beryllia, and zirconia (paragraphs 26-27 and 36). 
With respect to claim 5, Parkhe teaches wherein said first ceramic piece comprises a ceramic from the group of alumina, aluminum oxide, beryllia, and zirconia (paragraphs 26-27 and 36). 
With respect to claim 6, Parkhe teaches wherein said second ceramic piece comprises a ceramic from the group of alumina, aluminum oxide, beryllia, and zirconia (paragraphs 26-27 and 36).
With respect to claim 7, Parkhe teaches wherein said second ceramic piece comprises a ceramic from the group of alumina, aluminum oxide, beryllia, and zirconia (paragraphs 26-27 and 36). 

Claims 8-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Parkhe as applied to claim 1 above, and further in view Chang et al. (US 2016/0240421A1) (hereafter Chang).
With respect to claims 8-9, Parkhe does not teach wherein the step of filling the exclusion pattern comprises filling the exclusion pattern with a high dielectric effect epoxy. However, Chang teaches filling a groove in an electrostatic chuck with resin (paragraph 27).
At the time of the invention it would have been obvious to fill the groove(s) of Parkhe with epoxy as taught by Chang in order to form a satisfactory seal.


Allowable Subject Matter
Claims 10-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KILEY SHAWN STONER whose telephone number is (571)272-1183.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KILEY S STONER/            Primary Examiner, Art Unit 1735